Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 01/03/2020. 
Claims 1 and 7 have been amended. 
Claims 1-13 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-13are rejected under 35 U.S.C. 103 as being unpatentable over Okamura “US 2014/0177912 A1” (Okamura) in view of Rhoads et al. “US 2014/0293091 A1” (Rhoads).
Regarding Claim 1:   A product recognition apparatus comprising:
a shooting device configured to shoot a moving image of a moving object and output frame data representing a frame image constituting this moving image (at least see Okamura Abstract; Fig. 1);
a display configured to display a predetermined operation screen and display the frame image in an image display region contained in this operation screen, the image display region (at least see Okamura Abstract; Figs. 1-2);
a memory configured to store operation screen data for displaying the operation screen and the frame data; and a processor configured to (at least see Okamura Abstract; Fig. 2):
recognize an object contained in the frame image based on the frame data stored in the memory (at least see Okamura Abstract; Fig. 7);
control the display so that based on the operation screen data and the frame data stored in the memory, a location image representing a location of the recognized object is displayed at the determined specific location so as to overlap the frame image in the image display region of the operation screen and that the set text string is displayed at the operation region, the location image moving with the movement of the recognized object and the set text string being enlarged as the location image approaches the operation region (at least see Okamura Abstract; Figs. 1 and 9-10; [0021]-[0033] and [0161; not: “0035. The image capturing device 105a is included in the image capturing section 105 together with an image capturing lens (not shown). The image capturing device 105a comprises a CCD (charge coupled device) image capturing element serving as an area image sensor and a drive circuit thereof. The image capturing lens focuses an image of an image capturing area on the CCD image capturing element. The image capturing area is referred to as an area which is focused on the area of the CCD image capturing element from the reading window 101 a through the image capturing lens. The image capturing device 105a acquires frame data representing the image of the image capturing area (frame image) at regular time intervals, and outputs the frame data. In this way, an image capturing direction of the image capturing device 105a is oriented from the inside of the housing 101 towards the outside of the housing 101 via the reading window 101a. That is, the standard line of flow observed from the image capturing device 105 is extended from left to right: the left side of the frame image is the upstream side of the standard line of flow, and the right side is the downstream side]); and
accept an input of the predetermined operation in response to detection of the specific location of the recognized object in the operational region (at least see Okamura Abstract; Figs. 1 and 7-8; [0035]-[0041]).
Okamura disclose the claimed invention but fails to explicitly disclose set a text string related to the recognized object in the operation region; determine a specific location of recognized object in the frame image, the specific location being a location of a specific part within an area of the recognized object in the frame image. However, Rhoads disclose this (at least see Rhoads Abstract; Fig. 53; [0191]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Rhoads’s teachings in Okamura’s COMMODITY READING APPARATUS, COMMODITY SALES DATA PROCESSING APPARATUS AND COMMODITY READING METHOD enabled, for the advantage of image capturing for easy reading of item.
Regarding Claim 2:  The product recognition apparatus according to claim 1, wherein the processor controls the display so that the location image representing a latest detected location of the object is displayed at the determined specific location so as to overlap the frame image (at least see Okamura Fig. 1; [0167]).
Regarding Claim 3:  The product recognition apparatus according to Claim 1, wherein the processor is configured to repetitively determine the specific location of recognized object and thereby determine a moving direction of the specific location of the recognized object; and the processor controls the display so that the location image and a direction image indicating the move (at least see Okamura [0024]-[0027]).
Regarding Claim 4:  The product recognition apparatus according to Claim 1, wherein the processor is configured to repetitively determine the specific location of the recognized object and thereby determine a move path of the specific location of the recognized object; and the processor controls the display so that the location image and a path image indicating the move path of the recognized object are displayed so as to overlap the frame image (at least see Okamura Fig. 9; [0033]).
Regarding Claim 5:  The product recognition apparatus according to claim 1, wherein the location image comprises a mark (at least see Okamura [0147]).
Regarding Claim 6:  The product recognition apparatus according to claim 1, wherein the location image overlaps the object in the frame image (at least see Okamura [0035]).
Regarding Claims 7-12:  all limitations as recited have been analyzed and rejected with respect to claims 1-6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627